Blackford, J.
Debt lies in this case. Thom v. Savage, July term, 1820. — Raborg v. Peyton, 2 Wheat. 385. This last ease was debt by an indorsee of a bill of exchange against the accept- or, and the action was sustained. There need be no reference to the statute. Wilcox v. Webb, May term, 1823 (1). The plaintiff need not name himself assignee, as the statute gives him the action in his own name. Stat. 1823, p. 329.

Per Curiam.

The judgment is reversed with costs. Cause remanded, with directions to permit the demurrer to be withdrawn, &c.

 Ante, p. 258.